


EXHIBIT 10.139


 


MICRON TECHNOLOGY, INC.


 


1989 EMPLOYEE STOCK PURCHASE PLAN

 

                The following constitute the provisions of the 1989 Employee
Stock Purchase Plan of Micron Technology, Inc.:

 

                1.             Purpose.  The purpose of the Plan is to provide
employees of the Company and its Designated Subsidiaries with an opportunity to
purchase Common Stock of the Company through accumulated payroll deductions.  It
is the intention of the Company to have the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended.  The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that section of the Code.

 

                2.             Definitions.

 

                                (a)           “Board” shall mean the Board of
Directors of the Company.

 

                                (b)           “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

                                (c)           “Committee” shall mean the
committee of the Board appointed by the Board to administer the Plan, if any is
appointed.

 

                                (d)           “Common Stock” shall mean the
Common Stock, $.10 par value, of the Company.

 

                                (e)           “Company” shall mean Micron
Technology, Inc., a Delaware corporation.

 

                                (f)            “Compensation” with respect to
any Employee means such Employee’s wages, salaries, fees for professional
services and other amounts received for personal services actually rendered in
the course of employment with the Company or its designated subsidiaries to the
extent that the amounts are includible in gross income (including, but not
limited to, commissions paid to salesmen, compensation for services on the basis
of a percentage of profits, tips, and bonuses).

 

                Compensation shall exclude (a)(1) contributions made by the
employer to a plan of deferred compensation to the extent that, the
contributions are not includible in the gross income of the Employee for the
taxable year in which contributed, (2) employer contributions made on behalf of
an Employee to a simplified employee pension plan described in Code Section
408(k) to the extent such contributions are excludable from the Employee’s gross
income, (3) any distributions from a plan of deferred compensation; (b) amounts
realized from the exercise of a non-qualified stock option, or when restricted
stock (or property) held by an Employee either becomes freely transferable or is
no longer subject to substantial risk of forfeiture; (c) amounts realized from
the sale, exchange or other disposition of stock acquired under a qualified
stock option; (d) other amounts which receive special tax benefits, such as
premiums for group-term life insurance (but only to the extent that the premiums
are not includible in the gross income of the employee), or contributions made
by the employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the Employee’s gross income);
(e) reimbursements or other expense allowances; (f) fringe benefits (cash and
noncash); (g) moving expenses; and (h) welfare benefits.

 

                                (g)           “Continuous Status as an Employee”
shall mean the absence of any interruption or termination of service as an
Employee.  Continuous Status as an Employee shall not be considered interrupted
in the case of a leave of absence agreed to in writing by the Company, provided
that such leave is for a period of not more than 90 days or reemployment upon
the expiration of such leave is guaranteed by contract or statute.


 

                                (h)           “Designated Subsidiaries” shall
mean the Subsidiaries which have been designated by the Board from time to time
in its sole discretion as eligible to participate in the Plan.

 

--------------------------------------------------------------------------------


 

 

                                (i)            “Employee” shall mean any person,
including an officer, who is continuously employed for at least twenty (20)
hours per week and more than five (5) months in a calendar year by the Company
or one of its Designated Subsidiaries.

 

                                (j)            “Enrollment Date” shall mean the
first day of each Offering Period.

 

                                (k)           “Exercise Date” shall mean the
last Trading Day of each Offering Period of the Plan.

 

                                (l)            “Offering Period” shall mean a
period of three (3) months during which an option granted pursuant to the Plan
may be exercised.

 

                                (m)          “Plan” shall mean this Employee
Stock Purchase Plan.

 

                                (n)           “Subsidiary” shall mean a
corporation, domestic or foreign, of which not less than 50% of the voting
shares are held by the Company or a Subsidiary, whether or not such corporation
now exists or is hereafter organized or acquired by the Company or a Subsidiary.

 

                                (o)           “Trading Day” shall mean a day on
which the national stock exchanges and Nasdaq system are open for trading.

 

                3.             Eligibility.

 

                                (a)           Any Employee as defined in
paragraph 2 who has been continuously employed by the Company or any subsidiary
of the Company for at least one (1) consecutive month and who shall be employed
by the Company on a given Enrollment Date shall be eligible to participate in
the Plan.

 

                                (b)           Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
(i) if, immediately after the grant, such Employee (or any other person whose
stock would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own stock and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any subsidiary of the Company, or
(ii) which permits his rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of fair market value of such stock (determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.

 

                                (c)           All Employees who participate in
the Plan shall have the same rights and privileges, except for differences that
may be mandated by local law and that are consistent with Code Section
423(b)(5); provided that Employees participating in any sub-plan adopted
pursuant to Section 14(c) that is not designed to qualify under Section 423 of
the Code need not have the same rights and privileges as Employees participating
in the Code Section 423 plan.

 

                4.             Offering Periods.  The Plan shall be implemented
by consecutive Offering Periods with a new Offering Period commencing on or
about January 1, April 1, July 1, and October 1 of each year commencing on or
about January 1, 1989 or, in the discretion of the committee, April 1, 1989, and
continuing thereafter until terminated in accordance with paragraph 20 hereof. 
Subject to the shareholder approval requirements of paragraph 20, the Board of
Directors of the Company shall have the power to change the duration of offering
periods with respect to future offerings if such change is announced at least
fifteen (15) days prior to the scheduled beginning of the first offering period
to be affected.

 

                5.             Participation.

 

                                (a)           An eligible Employee may become a
participant in the Plan by completing a Company approved enrollment form
authorizing payroll deductions and filing it with the Company’s Global Stock
Plans Department at least ten (10) business days prior to the applicable
Enrollment Date, unless a different time for filing the subscription agreement
is set by the Board for all eligible Employees with respect to a given Offering
Period.

 

 

2

--------------------------------------------------------------------------------


 

 

                                (b)           Payroll deductions for a
participant shall commence on the first payroll following the Enrollment Date
and shall end on the last payroll in the Offering Period to which such
authorization is applicable, unless sooner terminated by the participant as
provided in paragraph 11.

 

                6.             Payroll Deductions.

 

                                (a)           At the time a participant files
his subscription agreement, he or she shall elect to have payroll deductions
made on each payday during the Offering Period in an amount not less than one
percent (1%) and not greater than twenty percent (20%) of the Compensation which
he or she received on the payday immediately preceding the Enrollment Date, and
the aggregate of such payroll deductions during the Offering Period shall not
exceed twenty percent (20%) of his or her aggregate Compensation during said
Offering Period.

 

                                (b)           All payroll deductions made by a
participant shall be credited to his or her account under the Plan.  A
participant may not make any additional payments into such account.

 

                                (c)           A participant may discontinue his
or her participation in the Plan as provided in paragraph 11, but may not
otherwise change, their rate of payroll deductions during the Offering Period. 
A participant’s subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 11.

 

                                (d)           Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code and paragraph
3(b) herein, a participant’s payroll deductions may be decreased to 0% at such
time during any Offering Period which is scheduled to end during the current
calendar year that the aggregate of all payroll deductions accumulated with
respect to such Offering Period and any other Offering Period ending within the
same calendar year equal $21,250.  Payroll deductions shall recommence at the
rate provided in such participant’s subscription agreement at the beginning of
the first Offering Period which is scheduled to end in the following calendar
year, unless terminated by the participant as provided in paragraph 11.

 

                7.             Grant of Option.

 

                                (a)           On the Enrollment Date of each
Offering Period, each eligible Employee participating in such Offering Period
shall be granted an option to purchase on each Exercise Date during such
Offering Period up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the participant’s account as of the Exercise
Date by the lower of (i) eighty-five percent (85%) of the fair market value of a
share of the Company’s Common Stock on the Enrollment Date or (ii) eighty-five
percent (85%) of the fair market value of a share of the Company’s Common Stock
on the Exercise Date; provided that in no event shall an Employee be permitted
to purchase during each Offering Period more than 2,000 shares, and provided
further that such purchase shall be subject to the limitations set forth in
Section 3(b) and 13 hereof.  Exercise of the option shall occur as provided in
Section 8, unless the participant has withdrawn pursuant to Section 11, and
shall expire on the last day of the Offering Period.  Fair market value or a
share of the Company’s Common Stock shall be determined as provided in Section
7(b) herein.

 

                                (b)           The option price per share of the
shares offered in a given Offering Period shall be the lower of:  (i) 85% of the
fair market value of a share of the Common Stock of the Company on the
Enrollment Date; or (ii) 85% of the fair market value of a share of the Common
Stock of the Company on the Exercise Date.  The fair market value of the
Company’s Common Stock on a given date shall be determined by the Board in its
discretion; provided, however that where there is a public market for the Common
Stock, the fair market value per share shall be the closing price for the
Company’s Common Stock (or the closing bid, if no sales were reported) as quoted
on any established stock exchange, including without limitation the New York
Stock Exchange (“NYSE”), or a national market system (or the exchange with the
greatest volume of trading in Common Stock) on the day of determination, as
reported by Bloomberg, L.P. or such other source as the Administrator deems
reliable.

 

                8.             Exercise of Option.  Unless a participant
withdraws from the Plan as provided in paragraph 11, his or her option for the
purchase of shares will be exercised automatically on the Exercise Date of the
Offering Period, and the maximum number of full shares subject to option will be
purchased for him or her at the applicable option

 

 

3

--------------------------------------------------------------------------------


 

 

price with the accumulated payroll deductions in his account.  The shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Exercise Date.  During his or her lifetime, a
participant’s option to purchase shares hereunder is exercisable only by such
participant.

 

                9.             Paragraph Intentionally Left Blank.

 

                10.           Delivery.  Following the Exercise Date of each
Offering Period, unless a participant requests the issuance of a certificate
representing the participant’s shares, the Company shall as soon as practicable
record the participant’s full shares in book entry form.  Upon request from a
participant, the Company shall arrange for the delivery to the participant of a
certificate representing the full shares purchased.  Any cash remaining to the
credit of a participant’s account under the Plan after a purchase by the
participant of shares at the termination of each Offering Period, which is
insufficient to purchase a full share of Common Stock of the Company, shall be
returned to said participant or retained in the participant’s account for the
subsequent Offering Period, as determined by the Company as to all participants
for a given Offering Period.

 

                11.           Withdrawal; Termination of Employment.

 

                                (a)           A participant may withdraw all but
not less than all the payroll deductions credited to such participant’s account
under the Plan at any time prior to the Exercise Date of the Offering Period by
giving written notice to the Company.  All of the participant’s payroll
deductions credited to his or her account will be paid to him or her promptly
after receipt of the notice of withdrawal and the participant’s option for the
current Offering Period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the Offering Period. 
If a participant withdraws from an Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new subscription agreement as described in Section
5(a).

 

                                (b)           Upon termination of the
participant’s Continuous Status as an Employee prior to the Exercise Date of the
Offering Period for any reason, including retirement or death, the payroll
deductions credited to such participant’s account will be returned to him or her
or, in the case of his or her death, to the person or persons entitled thereto
under paragraph 15, and such participant’s option will be automatically
terminated.

 

                                (c)           In the event an Employee fails to
remain in Continuous Status as an Employee of the Company for at least twenty
(20) hours per week during the Offering Period in which the Employee is a
participant, he or she will be deemed to have elected to withdraw from the Plan
and the payroll deductions credited to his or her account will be returned to
him or her and the option terminated.

 

                                (d)           A participant’s withdrawal from an
Offering Period will not have any effect upon his or her eligibility to
participate in a succeeding Offering Period or in any similar plan which may
hereafter be adopted by the Company.

 

                12.           Interest.  No interest shall accrue on the payroll
deductions of a participant in the Plan.

 

                13.           Stock.

 

                                (a)           The maximum number of shares of
the Company’s Common Stock which shall be made available for sale under the Plan
shall be 20,500,000, subject to adjustment upon changes in capitalization of the
Company as provided in paragraph 19.  If the total number of shares which would
otherwise be subject to options granted pursuant to Section 7(a) hereof on the
Enrollment Date of an Offering Period exceeds the number of shares then
available under the Plan (after deduction of all shares for which options have
been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares remaining available for option grant in as uniform a
manner as shall be practicable and as it shall determine to be equitable.  In
such event, the Company shall give written notice of such reduction of the
number of shares subject to the option to each participant affected thereby and
shall similarly reduce the rate of payroll deductions, if necessary.

 

                                (b)           The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

 

 

4

--------------------------------------------------------------------------------


 

 

                                (c)           Shares to be delivered to a
participant under the Plan will be registered in the name of the participant.

 

                14.           Administration.  The Plan shall be administered by
the Board of the Company or a committee of members of the Board appointed by the
Board.  The administration, interpretation or application of the Plan by the
Board or its committee shall be final, conclusive and binding upon all
participants.  Members of the Board who are eligible Employees are permitted to
participate in the Plan, provided that:

 

                                (a)           Members of the Board who are
eligible to participate in the Plan may not vote on any matter affecting the
administration of the Plan or the grant of any option pursuant to the Plan.

 

                                (b)           If a Committee is established to
administer the Plan, no member of the Board who is eligible to participate in
the Plan may be a member of the Committee.

 

                                (c)           The Board or the Committee may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures. 
Without limiting the generality of the foregoing, the Board or the Committee is
specifically authorized to adopt rules and procedures regarding handling of
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements.  With respect to any Designated Subsidiary that employs
participants who reside outside of the United States and notwithstanding
anything herein to the contrary, the Board or the Committee may, in its sole
discretion, amend or vary the terms of the Plan in order to conform such terms
with the requirements of local law or to meet the objectives and purpose of the
Plan.  The Board or the Committee may, where appropriate, establish one or more
sub-plans applicable to particular Designated Subsidiaries or locations to
reflect such amended or varied provisions and which sub-plans may be designed to
be outside the scope of Code Section 423.  The rules of such sub-plans may take
precedence over other provisions of the Plan, with the exception of Section
13(a), but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plan.

 

                15.           Designation of Beneficiary.

 

                                (a)           A participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to the end of the Offering Period but prior to delivery to him
of such shares and cash.  In addition, a participant may file a written
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Exercise Date of the Offering Period.

 

                                (b)           Such designation of beneficiary
may be changed by the participant at any time by written notice.  In the event
of the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

                16.           Transferability of Rights.  Neither payroll
deductions credited to a participant’s account nor any rights with regard to the
exercise of an option or to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution or as provided in paragraph 15 hereof) by
the participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with paragraph 11.

 

                17.           Use of Funds.  All payroll deductions received or
held by the Company under the Plan may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.

 

 

5

--------------------------------------------------------------------------------


 

 

                18.           Reports.  Individual accounts will be maintained
for each participant in the Plan.  Statements of account will be given to
participating Employees; on no less than an annual basis, promptly following the
Exercise Date, which statements will set forth the amounts of payroll
deductions, the per share purchase price, the number of shares purchased and the
remaining cash balance, if any.

 

                19.           Adjustments Upon Changes in Capitalization. 
Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

                In the event of the proposed dissolution or liquidation of the
Company, the Offering Period will terminate immediately prior to the
consummation of such proposed action, unless otherwise provided by the Board. 
In the event of a reorganization, merger, or consolidation of the Company with
one or more corporations in which the Company is not the surviving corporation
(or survives as a direct or indirect subsidiary of other such other constituent
corporation or its parent), or upon a sale of all or substantially all of the
property or stock of the Company to another corporation, then, in the discretion
of the Board or the Committee, (i) each outstanding option shall be assumed, or
an equivalent option substituted, by the successor corporation or its parent, or
(ii) the Offering Period then in progress shall be shortened by setting a new
Exercise Date, which shall be on or before the date of the proposed
transaction.  If the Committee sets a new Exercise Date, the Company shall
notify each participant, at least ten (10) business days prior to the new
Exercise Date, that the original Exercise Date has been changed to the new
Exercise Date and that the participant’s option shall be exercised automatically
on the new Exercise Date, unless the participant has withdrawn from the Offering
Period, as provided in Section 11(a) hereof, prior to the new Exercise Date.

 

                The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, and in the event of the Company being consolidated with or merged into
any other corporation.

 

                20.           Amendment or Termination.  The Board of Directors
of the Company may at any time terminate or amend the Plan.  Except as provided
in paragraph 19, no such termination can affect options previously granted, nor
may an amendment make any change in any option theretofore granted which
adversely affects the rights of any participant, nor may an amendment be made
without prior approval of the shareholders of the Company (obtained in the
manner described in paragraph 22) if such amendment would:

 

                                (a)           Increase the number of shares that
may be issued under the Plan;

 

                                (b)           Change the designation of the
employees (or class of employees) eligible for participation in the Plan; or

 

                                (c)           Materially increase the benefits
which may accrue to participants under the Plan.

 

                                (d)           In the event that the Board
determines that the ongoing operation of the Plan may result in unfavorable
financial accounting consequences, the Board may, in its discretion and, to the
extent necessary or desirable, modify or amend the Plan by means of the
following to reduce or eliminate such unfavorable accounting consequence
including, but not limited to:

 

 

6

--------------------------------------------------------------------------------


 

 

                                                (i)            altering the
option price per share for any Offering Period, including an Offering Period
underway at the time of the change in Purchase Price including an alteration of
the option price under paragraph 7(b) to 85% of the fair market value of a share
of the Common Stock of the Company on the Exercise Date (without a lookback to
the fair market value on the Enrollment Date); and

 

                                                (ii)           shortening any
Offering Period so that Offering Period ends on a new Exercise Date, including
an Offering Period underway at the time of the Board action.

 

                Such modifications or amendments shall not require stockholder
approval or the consent of any Plan participants.

 

                21.           Notices.  All notices or other communications by a
participant to the Company under or in connection with the Plan shall be deemed
to have been duly given when received in the form specified by the Company at
the location, or by the person, designated by the Company for the receipt
thereof.

 

                22.           Shareholder Approval.  Continuance of the Plan
shall be subject to approval by the shareholders of the Company within twelve
months before or after the date the Plan is adopted.  If such shareholder
approval is obtained at a duly held shareholders’ meeting, it may be obtained by
the affirmative vote of the holders of a majority of the shares of the Company
present or represented and entitled to vote thereon, which approval shall be:

 

                                (a)           (1) solicited substantially in
accordance with Section 14(a) of the Securities Exchange Act of 1934, as amended
(the “Act”) and the rules and regulations promulgated thereunder, or (2)
solicited after the Company has furnished in writing to the holders entitled to
vote substantially the same information concerning the Plan as that which would
be required by the rules and regulations in effect under Section 14(a) of the
Act at the time such information is furnished; and

 

                                (b)           obtained at or prior to the first
annual meeting of shareholders held subsequent to the first registration of
Common Stock under Section 12 of the Act.

 

                                In the case of approval by written consent, it
must be obtained by the unanimous written consent of all shareholders of the
Company, or by written consent of a smaller percentage of shareholders but only
if the Board determines, on the basis of advice of the Company’s legal counsel,
that the written consent of such a smaller percentage of shareholders will
comply with all applicable laws and will not adversely affect the qualifications
of the Plan under Section 423 of the Code.

 

                23.           Conditions Upon Issuance of Shares.  Shares shall
not be issued with respect to an option unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

                                As a condition to the exercise of an option, the
Company may require the person exercising such option to represent and warrant
at the time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned applicable provisions of law.

 

                24.           Term of Plan.  The Plan shall become effective
upon the earlier to occur of its adoption by the Board of Directors or its
approval by the shareholders of the Company as described in paragraph 22.  It
shall continue in effect for a term of twenty (20) years unless sooner
terminated under paragraph 20.

 

 

7

--------------------------------------------------------------------------------

